Citation Nr: 1309215	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-47 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a congenital malrotation of colon with sphincteroplasty, hemorrhagic gastritis, anemia, and a hiatal hernia.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to July 1970 and from April 1971 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2009 and in November 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a rating decision in November 2010, the RO denied the application to reopen the claim of service connection for congenital malrotation of colon with sphincteroplasty, hemorrhagic gastritis, anemia, and a hiatal hernia.  In a statement in February 2011, the Veteran disagreed with the RO's decision.  As the RO has no yet issued a statement of the case with respect to the claim, further procedural development is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As the adjudication of the new and material evidence claim could have a significant impact on the claim for a total disability rating, the Board is deferring a decision on the claim for a total disability rating until the new and material evidence claim is finally adjudicated. 




Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the claim to reopen service connection for congenital malrotation of colon with sphincteroplasty, hemorrhagic gastritis, anemia, and a hiatal hernia.  The Veteran must still timely file a substantive appeal to perfect the appeal to the Board. 

2.  After the above development is completed, if there is evidence of a material change in the service-connected disability picture, determine whether a VA medical examination and medical opinion is needed to decide the claim for a total disability rating for compensation.  If there is relevant additional evidence and the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


